     Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 1 of 46 PageID #:854




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

JPMORGAN CHASE BANK, N.A. et al,                            )
                                                            )
                                     Plaintiffs,            )
                                                            )      Case No. 18-cv-03447
         v.                                                 )
                                                            )      Hon. Andrea R. Wood
BERNARD S. BLACK, et al,                                    )
                                                            )
                                     Defendants.            )

      DEFENDANTS BERNARD S. BLACK AND SAMUEL BLACK’S REPLY
     MEMORANDUM IN SUPPORT OF THEIR MOTION FOR RULE TO SHOW
   CAUSE AGAINST DEFENDANTS ANTHONY DAIN AND JEANETTE GOODWIN

         This Court should enter a Rule to Show Cause as to why Defendants Anthony Dain

(“Dain”) and Jeanette Goodwin (“Goodwin”) should not be held in civil contempt for failing to

produce documents in compliance with this Court’s April 30, 2019 order and this Court’s

subsequent July 11, 2019 order. As explained below, despite representing to this Court that all

responsive documents have been produced, Dain and Goodwin have failed to do so. Moreover,

the documents they did produce are so heavily redacted, without justification, that they conceal

much of the information being sought. At bottom, Dain and Goodwin have violated this Court’s

orders and not acted in good faith in responding to discovery.

    I.        Summary of Relevant Facts

         On November 20, 2018, Movants, Bernard and Samuel Black, served a First Request for

Production of Documents on Dain and Goodwin. Because the parties then were planning a

settlement conference to try to resolve their disputes, Movants’ counsel advised counsel for Dain

and Goodwin’s counsel that, pending efforts to settle, Movants merely were seeking to have Dain

and Goodwin timely produce documents responsive to Request numbers 13 and 14, which sought




{5094/00005/00638736.DOCX/3 }
     Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 2 of 46 PageID #:854




documents containing information concerning the attorneys’ fees that they had charged to, and

which had been incurred by, the trusts at issue in this case, including the amount of those legal

fees, the identity of the lawyers and law firms charging those fees, the identity of the individuals

who retained those attorneys and the particular work that the attorneys were doing for which the

trusts were being charged or for which Dain and Goodwin were seeking to have the trusts pay.

That information would be relevant both for the underlying dispute in this case, and also to

settlement discussions because it would identify what amount truly was in dispute.

         Dain and Goodwin subsequently produced a very limited number of documents responsive

to Request numbers 13 and 14 over time. By their counsel’s admissions in the March and April

2019 time period, Dain and Goodwin had not produced all responsive documents as of that time.

After continued promises by Dain and Goodwin’s counsel to Movants’ counsel to produce all

responsive documents were not met, on April 22, 2019, Movants finally filed a motion to compel

production of these documents. Following a hearing on that motion, this Court entered an Order

on April 30, 2019 which required Dain and Goodwin to produce all documents responsive to

Request numbers 13 and 14.

         Dain and Goodwin then did make supplemental productions of documents.                 That

supplemental production also was woefully incomplete; it did not include engagement letters and

invoices for multiple individuals and law firms who have, through Dain’s efforts, charged fees to

one of the trusts at issue in this proceeding – the Supplemental Needs Trust for the benefit of

Joanne Black or “SNT”. Movants knew this from documents and court proceedings in related

litigation.

         Indeed, on March 19, 2019, Movants’ counsel had sent an email to Dain and Goodwin’s

counsel, identifying the specific attorney billing records and related engagement letters that were



{5094/00005/00638736.DOCX/3 }                    2
     Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 3 of 46 PageID #:854




missing from the production. Yet, Dain and Goodwin still failed to comply with this Court’s order

to produce all responsive documents, which led Movants to file this motion.

          On July 11, 2019, at the hearing on Movants’ Motion for a Rule to Show Cause, among

other things, this Court ordered Dain and Goodwin to complete their production of responsive

documents by August 1, 2019. (See July 11, 2019 Minute Entry, attached as Exhibit A.) Dain and

Goodwin did produce some additional documents in accordance with that order. But, as explained

below, Dain and Goodwin’s document production remains materially incomplete, and the

production that was made was absurdly redacted to the point of almost being useless, such that

their conduct cannot be seen as in good faith.

    II.       Dain and Goodwin’s Production Remains Incomplete and Hides Pertinent
              Information Without Any Justification

          Dain and Goodwin, despite specific request in Movants’ counsel’s email to their counsel

more than five months ago, on March 19, 2019, still have not produced complete billing records

from the Goldman Abrandt Salzman and Kutzin law firm (the “Salzman Firm”), Lisa DiPonio

(“DiPonio”), Gayle Young (“Young”) and Pamela Kerr (“Kerr”), all of who have been paid from

SNT funds. Some very limited billing records from these firms and individuals were produced,

but none from after July 2017. Yet it is known from various sources that these firms and

individuals have continued to work on related matters, for which the SNT is the presumed source

of repayment.

          With respect to the limited production of the foregoing billing records, almost every single

time entry from every invoice 1 was completely redacted so nothing can be seen except the time

billed and the amount of the charges. (See Exhibit B hereto for examples of how heavily redacted


1
 The three Pamela Kerr invoices that were produced are less heavily redacted, perhaps because she is not a lawyer,
but rather an accountant.

{5094/00005/00638736.DOCX/3 }                           3
     Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 4 of 46 PageID #:854




the produced invoices were.) In one especially egregious instance, even the name of the billing

attorney was removed.

           There can be no justification for redacting every single word of the time entry descriptions,

even from attorney billing records. There is no way that all of those entries contain attorney-client

privilege communications or information covered by some other privilege against disclosure that

would warrant full redaction of every time description. The blanket redaction of all descriptive

information reveals that no good faith effort was made with respect to redacting these invoices to

remove only information covered by a recognized privilege. Dain and Goodwin also did not

provide a privilege log or other explanation of the basis of the redactions.

    III.      Dain and Goodwin Have Had Access to the Requested Records that They have
              Refused to Produce

           Dain and Goodwin assert that they have no access to additional invoices from the Salzman

Firm, DiPonio, Young or Kerr. Their assertions that these invoices somehow are not within their

possession, custody or control, ring hollow at best. Otherwise, they effectively are admitting that

they sought to have a court approve payment of invoices that they had not seen and to which they

have no access.

           For example, the transcript from a January 4, 2018 hearing before the Denver Probate

Court, a copy of the cited portions of which is attached as Exhibit C, reveals that Dain has been

seeking to have the invoices of the Salzman Firm, DiPonio, Young, Kerr and others paid from the

assets of the SNT that are the subject of this case. (See Exhibit C at pp. 4-5, 12-13, 29-30.) In

addition, a motion DiPonio filed in the Denver Probate Court proceeding on December 5, 2017, a

copy of which is attached as Exhibit D, shows that DiPonio has been seeking on Dain’s behalf to

obtain authorization for him to pay these individuals’ and firm’s fees from SNT assets. (See

Exhibit D at ¶ 4.)

{5094/00005/00638736.DOCX/3 }                        4
     Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 5 of 46 PageID #:854




          Thus, from the attached transcript and order, which were from hearings that took place well

after the time period for which Dain and Goodwin have produced invoices, it is plain that Dain has

continued to seek payment of fees from the assets of the SNT for which he refuses to produce

records in this case despite request, and despite having been ordered to do so by this Court. And,

to the limited extent that Dain has produced responsive documents, he and his counsel have

redacted them to a point of being nearly useless, without justification for concealing information

relevant to this proceeding which he and Goodwin have been ordered to produce.

          For the Salzman firm, Dain is personally liable for any bills which are not paid from other

sources. It is inconceivable that he does not know, or have access to, billing records from this

firm, since July 2017. For all four (Salzman, Young, DiPonio, and Kerr), there is no representation

by Dain and Goodwin that they have requested these bills, nor a representation that Dain will not

seek to pay these bills from the SNT assets that are the subject of this case. For each, Dain has

previously obtained, submitted to the Denver Probate Court, and paid, prior bills.

    IV.       Conclusion

          Bernard and Samuel Black have been trying for nine months to obtain the full set of legal

bills relevant to this case. Dain and Goodwin have provided some bills, a bit at a time, scattered

over many partial productions and many months, but have egregiously failed to provide all bills,

and have completely redacted all descriptions from most of the bills they have produced. They

have not complied with this Court’s April 30, 2019 Order, nor made a good faith effort to do so.

Movants respectfully request that a Rule to Show Cause issue as to why Dain and Goodwin should

not be held in civil contempt of court.




{5094/00005/00638736.DOCX/3 }                      5
     Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 6 of 46 PageID #:854




                                         Respectfully submitted,

                                         BERNARD S. BLACK, individually and as Trustee
                                         of the 2013 Trust, the SNT and the Issue Trust, and
                                         SAMUEL BLACK, as Trustee of the 2013 Trust, the
                                         SNT and the Issue Trust


                                         By: /s/Brad S. Grayson
                                              One of Their Attorneys


Benjamin N. Feder (ARDC# 6277452)
Brad S. Grayson (ARDC# 6196336)
Samantha E. Weissbluth (ARDC# 6244095)
Strauss Malk & Feder LLP
135 Revere Drive
Northbrook, IL 60062
(847) 562-1400 (Tel.)
(847) 562-1422 (Fax)
bfeder@straussmalk.com
bgrayson@straussmalk.com




{5094/00005/00638736.DOCX/3 }               6
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 7 of 46 PageID #:854




     EXHIBIT A
 Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 8 of 46 PageID #:854
   Case; l:18-cv-03447 Document #: 73 Filed: 07/11/19 Page 1 of 1 PagelD #:776
                           UNITED STATES DISTRICT COURT
           FOR THE Northern District ofIllinois - CM/ECF LIVE, Ver6.3.1
                                          Eastern Division


 J.P. Morgan Securities LLC, et al.
                                             Plaintiff,
                                                             Case No.: 1:18-cv-03447
                                                             Honorable Andrea R. Wood
Bernard S. Black, et al.
                                             Defendant.




                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 11,2019:

       MINUTE entry before the Honorable Andrea R. Wood: Motion and Status hearing
held. Pursuant to the discussion held in open court, Defendants Dain and Goodwin shall
produce the remaining documents in response to the Court's April 30, 2019 order [63], by
8/1/2019. Defendants Dain and Goodwin shall then respond to Defendants Black and'
Black's motron for rule to show cause [70] by 8/15/2019 and Defendants Black and Black
shall reply thereto by 8/29/2019. The Court adopts the discovery schedule proposed in the
parties' Joint Status Report [72]. Written discovery shall be completed by 10/11/2019;
deposition and fact discovery shall be cornpleted by 1/13/2020; initial expert disclosures
shall be due by 2/13/2020; expert depositions and all expert discovery shall be completed
by 4/13/2020; and any dispositive motions shall befried by 5/29/2020. Status hearing set
for 10/10/2019 at 9:00 AM. Mailed notice(ef, )



AT'TENTION: This notice is being sent pursuant to Rule 77(d) ofthe Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets ofthis District. Ifa minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 9 of 46 PageID #:854




       EXHIBIT B
              Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 10 of 46 PageID #:854




    .d
    ;:.sis


        ]




        ;
         ,,




        ill

' 1.^
  I i             1 i i 11 i i i ii i i i 1 i H H i i I I ii                  I   i ^ i        i i
            5®;   .   . , ,J -   ; s S5 S 5 a s ; a a a a a ; a a a ; a i a a     S   ?.   S   5   S




                                   ^     ^ n i 1 H If 1111 II III I I u II
IWOICE FROM 102ai5 • ftTO-lS




                               1.2     270.0C



                               a.i      22.50


                               I S    337 SO




                               3.1      22.50



                               32       4500



                               1.1    247.50




                               3.5    112.50



                               3 4     90 00



                               0.4     90.00




                               3.B    180.00




                               1.3    292.50




                               3.3     67.50


                               39     202.50




                               9 5    112.50




                               1.3    292.50




                               3 1     22.50

                               3.5    135.00




                               2 0    450 00




                               8 0   1.350.00




                               32    1.045.00




                               3.8    180.00




                               V5     337.50




                               3?      4500
                                                       Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 11 of 46 PageID #:854




                                                1) O iSTU00411
                                                                                3S21 i
                                                                                osvce
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 12 of 46 PageID #:854




                                                                                00 SC:
                                                                                ocsr
                                                                                05-<i«   El
                                                                                0S7SI    iO
                                                                                0SZ6Z
                                                                                oosr
                                                                                OOOiZ    zi
                                                                                OS''EE   51
                                                                                ooors    tc
                                                                                00 06    yc
                                                                                OOSf     20
                                                                                0006
                                                                                000S>
                                                                                oszesi   6S
                                                                                OSZOil   6»
                                                                                oosr     zc
                                                                                0S79     CO
                                                                                os-zr.   SO
                                                                                OSZZ     10
                                                                                0S7Z9    6E
                                                                                OSZZ     iC
                                                                                OSZZ     iC
                                                                                OS ZZ    : C
                                                                                OSZZ     IC
                                                                                00018    9E
                                                                                0008     re
                                                                                               91006 • SI-SZCl riOHi 301OAKI
       22.5C

      '35.00



      M2.5G



      : 60.00




       67.50

       22.50


      225 00

       22.50


       22.50


       4500

      •35.00



      iliSO

       45.00

       67 50

      270.00




0 3   '80.00



0.7   '57.50



0.7   '57 50



22    495.00



0.7   '57.50




0.5   112.50

4 2   945.00




       45.00


      292.50




2 6   585CC
                Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 13 of 46 PageID #:854
     Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 14 of 46 PageID #:854




t!
IJ
                                                               -   »




is                                                                     i I f




          i       I 5 I I Si i iU   SS S S S I IS I   H   Si
 f
ir




      I   I   I    I I i ll I ill   11 IJ 11 rj.f i l ii
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 15 of 46 PageID #:854




  September 23, 2015

  INVOICE BY GAYLE YOUNG OF YOUNG & ZEN, LLC FOR PROFESSIONAL LEGAL
  SERVICES RENDERED IN 12PR1772 AS GUARDIAN AD LITEM FOR JOANNE BLACK

  @ $20G/hr.

  1/29/13


  1/30/13

  2/6/13

  2/13/13


  2/25/13

  3/2/13

  3/5/13

  3/6/13

  3/7/13

  3/11/13

  3/13/13

  4/26/13

  3/5/13


  3/11/13


  3/13/13


  4/26/13

  5/29/13




                                                                          D/G INT0003I9
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 16 of 46 PageID #:854




  ll\l\2>




  7113113,


  7/14/13

  7/16/13

  7/17/13




  8/25/13

  11/13/13

  11/14/13

  12/4/13


  3/10/14




  3/25/14

  4/7/14




  4/10/14

  5/7/14

  6/24/14




                                                                          D/G INT000320
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 17 of 46 PageID #:854




  7I2I\A

  7/14/14

  7/17/14

  7I1QI1A


  7/23/14

  8/3/14

  8/5/14

  8/8/14


  9/3/14


  9/4/14




  9/5/14

  9/8/14


   9/9/14


   9/10/14

   9/14/14




   9/16/14

   9/17/14

   9/18/14




                                                                          D/G INT000321
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 18 of 46 PageID #:854




  9/19/14


  9/22/14

  9/24/14




  9/25/14


  10/1/14

  10/2/14

  10/3/14

  10/4/14

  10/5/14

  10/6/14


  10/8/14

  10I22I1A


  10/23/14

  10/24/14

  10/27/14

  10/30/14

  11/3/14




                                                                          D/G INT000322
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 19 of 46 PageID #:854




  11/17/14




  11/18/14




  11/19/14

  11/22/14

  11/24/14


  11/26/14

  12/1/14

  12/17/14

  12/18/14

  12/19/14

  12/20/14

   12/21/14


   12/22/14




   12/23/14

   ipiis


   1/8/15




                                                                          D/G INT000323
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 20 of 46 PageID #:854




  1/11/15

  1I12I1S

  1/16/15


  ijniis

  1/18/15

  1/19/15

  1/20/15




  1/21/15

  1/22/15


  1/23/15


  1/25/15


  1/26/15




  1/27/15




  1/28/15


  1/29/15




                                                                          D/G INT000324
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 21 of 46 PageID #:854




  1/30/15

  2/2/15




  2/3/15



  2/4/15

  2/5/15

  2/6/15




  2/7/15

  2/8/15

  2/9/15

  2/10/15




  2/11/15




  2/12/15


  2/13/15


   2/16/15




                                                                          D/G 1NT000325
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 22 of 46 PageID #:854




  2/17/15




  2/18/15




  2/20/15


  2/22/15


  2I2ZI1S




  2/24/15




  2/25/15




  2/27/15

  3/2/15

  3/5/15

  3/6/15

  3/8/15

  3/9/15

  3/10/15



                                     8




                                                                          D/G INT000326
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 23 of 46 PageID #:854




  3.I\2I1S


  3/13/15

  3/14/15

  3/15/15

  3/16/15

  3/17/15



  3/18/15




  3/19/15


  3/20/15




  3/21/15

  3/22/15


  3/23/15

  3/24/15

  3/25/15




  3I26I1S




                                                                         D/G INT000327
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 24 of 46 PageID #:854




  3/27/15

  3/28/15




  3/29/15




  3/30/15




  3/31/15




  4/1/15




                                                                    10



  4/2/15


                                                                    26




  4/4/15



  4/5/15



                                     10




                                                                         D/G INT000328
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 25 of 46 PageID #:854




  4/6/15


  4/7/lS


  4/8/15


  4/9/15




  4/10/15

  4/11/15


  4/13/15


  4/14/15


  4/15/15




  4/16/15



  4/21/15

  AI23I1S



  4/24/15

  4/26/15



                                     11




                                                                          D/G 1NT000329
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 26 of 46 PageID #:854




   4/27/15

   4/28/15

   4/29/15

   4/30/15

   5/1/15

   5/4/15




   5/5/15


   5/6/15




   5/7/15




   5/8/15




   5/9/15

   5/10/15

   5/11/15



   5/12/15


   5/13/15

   5/14/15


                                     12




                                                                          D/G INT000330
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 27 of 46 PageID #:854




  5/15/15


  5/16/15




  5/17/15

  5/18/15


  5/19/15



  5/20/15




  5/21/15


   5/22/15


   5/23/15

   5/25/15

   siieiis


   5/27/15


   5/28/15


   5/29/15

   5/31/15

   6/1/15



                                     13




                                                                          D/G INT000331
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 28 of 46 PageID #:854




   61211^




   6/3/15


                                                                    52


   6/4/15




   6/5/15

                                                                    22




   6/6/15


   6/6/15

   6/8/15




   6/9/15




   6/10/15




   6/12/15



   6/15/15




                                     14




                                                                          D/G 1NT000332
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 29 of 46 PageID #:854




  6/16/15



                                                                    26


  eii7iis

                                                                    26


  6/19/15




  eiiiiis




  6/25/15




  6/26/15

  6/29/15




  6/30/15

  7/1/15

  7/2/15



  7/6/15




                                     15




                                                                          D/G 1NT000333
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 30 of 46 PageID #:854




   IPIIS




  7/8/15




  7/9/15


  7/10/15


  7I13I1S




  IjlAllS



  7/15/15




   7/16/15

   7IV7I1S


   7/19/15

   7/27/15


   7/28/15


                                     16



                                                                          D/G 1NT000334
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 31 of 46 PageID #:854




   7/29/15

   7/30/15

   7I31I1S




  8/1/15

  8/3/15




  8/4/15



  8/5/15


                                                                    26


   8/6/15

   8/7/15

   8/10/15

   8/13/15



   8/17/15




   8/18/15

   8/19/15



                                     17




                                                                          D/G 1NT000335
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 32 of 46 PageID #:854




  8/22/15

  8/25/15



  QI26I1S

  QI29I1S

  8/31/15




  9/1/15

  9/2/15




  9/3/15

  9IAI1S



  9/5/15

  9PI1S


  9/8/15



                                                                    26


  9/9/15


  9/11/15




                                     18




                                                                          D/G 1NT000336
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 33 of 46 PageID #:854




   9/16/15                                                              .3


   9/17/15                                                              .1


   9/18/15




   9/19/15                                                              .1


                                                                 271.7 hrs.      214


   $271.70 X$200.G0/hr. =                                        54,340.00

   Mileage of214x.56/mile                                                        119.84


   Previous Balance


   BALANCE DUE                                                   $54,459.84


   Please note that payment is due upon receipt of invoice. Please review this
   statement All charges are deemed accurate and approved by you unless you
   contact us within thirty (30)
   days of the statement date with any questions or concerns.




                                           19



                                                                                          D/G INT000337
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 34 of 46 PageID #:854




       EXHIBIT C
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 35 of 46 PageID #:854




         PROBATE COURT,       CITY AND COUNTY OF DENVER,   COLORADO




        TRANSCRIBER'S        TRANSCRIPT




        CASE NO.      2012   PR    1772




         IN   THE   MATTER   OF:


        JOANNE BLACK, Respondent



                       This matter came on for hearing before

        THE HONORABLE ELIZABETH D. LEITH, Judge of the Denver

        Probate Court, on Thursday, January 4, 2018.            The

        following is a transcript of the audible portions of that

        hearing as requested by the ordering party.



        APPEARANCES:          LISA DIPONIO, Esq., Reg. No. 27707,      for
                              Respondent

                              GAYLE YOUNG, Esq., Reg. No. 17107, Guardian
                              Ad Litem for Respondent

                              SHANNON WELLS STEVENSON, Esq.,    Reg.   No.
                              35542, for Bernard Black

                              PAUL SWANSON, Esq., Reg. No. 50923, for
                              Bernard Black
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 36 of 46 PageID #:854




    1   time between when this Court approved the fees that Mr. Dain

    2   had petitioned to pay from the SNT until after this Court's

    3   order enjoining him from taking any more money and replacing

    4   the money that he took.

    5                THE COURT:     Okay.

    6                MS. DIPONIO:       So,   Your Honor, back in June of 2017,

    7   this Court granted Mr. Dain second accounting for partial

    8   fees and costs, and Mr. Black scheduled a hearing on the

    9   reasonableness     of   those   fees.

   10                THE COURT:     Right.

   11                MS. DIPONIO:       On October 3rd, Mr. Dain with input

   12   from those who are helping Ms. Black, contacted a law firm in

   13   Illinois called Gould & Ratner about pursuing an action to

   14   remove Mr.    Black and Samuel Black as trustees of         the

   15   supplemental needs trust and any other trusts that he's

   16   involved in that contain Joanne's assets.

   17                On October 4th we had a hearing before Your Honor

   18   on the reasonableness of the fees at issue.            And i f the Court

   19   will recall, there were no objections to my fees as Ms.

   20   Black's counsel.        There were some objections with respect to

   21   Ms. Young's fees as guardian ad litem.            But those were

   22   resolved at the time of the hearing.            There were also

   23   questions about Ms. Kerr's fees and I believe Holland &

   24   Hart's   fees.

   25                On October 12th, following that hearing, a court in
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 37 of 46 PageID #:854




    1   Illinois entered an agreed judgment against Joanne's SNT and

    2   the 2013 trust in the amount of approximately 348,000.

    3                THE COURT:      I'm sorry, what was the date?

    4               MS.   DIPONIO:     October 12th.

    5                THE COURT:      And did you say i t was agreed?

    6               MS. DIPONIO:       It was an agreed judgment against the

    7   SNT.    And the agreement was between Olga Dahl (phonetic) who

    8   is--Kate Litvak who i s the wife of Bernard Black.            She

    9   purportedly loaned money to Mr. Black to pay attorneys' fees

   10   or whatever i t was.       So Mr.   Black who defaulted on that     loan

   11   agreed to a judgment.         And the judgment he agreed to--and

   12   mind you all this was happening without Mr. Dain being

   13   notified as the trustee of these t r u s t s .     She obtained a

   14    judgment in the amount of approximately 348--349,000 in favor

   15   of Olga Dahl against the trust.          So that judgment was issued

   16   on October 12th.

   17               On October 23rd this Court issued an order

   18   approving all the fees that were contained in Mr. Dain's

   19   request back in June.

   20               On October 20th, Mr.      Black withdrew--oh,     let me

   21   back up for a minute.         Mr. Dain, consistent with this Court's

   22   orders,   issued checks to the professionals to pay their fees.

   23   On October 20th, Mr.       Black withdrew 258,000 we think

   24   he--well,   we think,     we know he did i t online--from Chase bank

   25   account, the SNT, again, unbeknownst to Mr. Dain.             And we're
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 38 of 46 PageID #:854




                                                                               12




    1    I--


    2                MR.   DAIN:     Just   to answer--if    I   could answer the

    3   question.      I, Your Honor,       I   transferred the entire amount

    4    that you ordered into the checking account.

    5                THE COURT:       Yeah.

    6                MR. DAIN:       That entire amount less maybe a dollar

    7   or two to keep the account open was what was transferred out.

    8    I   think almost a l l of    i t has been returned.       But because of

    9   Bernard's collusive actions with his wife and Ms.               Dahl   in

   10   obtaining these fraudulent judgments, those amounts were all

   11    frozen.    The Illinois court has a procedure called a

   12   citation.     And by initiating that, Mr. Black, his wife, and

   13   his wife's cousin have caused those amounts to be frozen.                   So

   14   Chase c a n ' t allocate those.         And I   can't write new checks to

   15   cover the    checks   t h a t bounced.

   16                I'm trying to work with Chase and with Illinois

   17   counsel for the conservatorship to get those funds released.

   18   But right now they're frozen until there is a February

   19   hearing in which the conservatorship's Illinois counsel is

   20   going to argue to the Court that the judgments are fraudulent

   21   and should be vacated.

   22                THE COURT:      And are you hiring counsel for the

   23   trust in Chicago?

   24                MR. DAIN:       The conservatorship has hired the

   25   counsel because the conservatorship has an interest in the
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 39 of 46 PageID #:854




                                                                           13




    1   fees.    And I may be joined in that, but that counsel has

    2   prepared a complaint to be filed.          The part of the issue is

    3   they need confirmation of a retainer.           So they are moving

    4   forward, but they need approval of a retainer.

    5               And I think they're understanding that at some

    6   point as soon as they can get the judgments vacated, they can

    7   get the amounts unfrozen, and the retainer can be paid.                 At

    8   that point I may be joined as a trustee.           Right now the

    9   plaintiff will be the conservatorship as his interest has

   10   clearly been impacted by what Mr. Black and his wife and her

   11   cousin have done.

   12               THE COURT:     But the beneficiary in this trust also

   13   has standing.

   14               MR. DAIN:     And that is being handled--

   15               THE COURT:     And you have standing, Mr. Dain, as a

   16   co-trustee.


   17               MR. DAIN:     I do have standing.      I do have standing.

   18   The--so at some point I will be joined.           But Joanne Black's

   19   interest is being handled through the conservatorship.              So

   20   Ms. Goodwin would be,      I believe, the plaintiff on Joanne

   21   Black's behalf.

   22               THE COURT:     But I guess I'm not clear as to why as

   23   a CO-trustee you're not seeking to--

   24               MR.   DAIN:   Well--it'S--

   25               THE COURT:     --request release as well.
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 40 of 46 PageID #:854




                                                                                    29




    1   be--there undoubtedly will be a surcharge in that case as

    2   well.

    3                THE COURT:         And is that a removal petition?

    4                MR. DAIN:      There was initially a removal petition,

    5   but the only removal petition that remains is for him as

    6   executor because the New York Court or I guess i t was

    7   determined that the--there are no trust assets                      in New York.

    8   There are no trustees in New York.                  So the Court wasn't going

    9   to address    the    removal     of   the   trustee.

   10                THE COURT:         Right.

   11                MR. DAIN:      So for jurisdiction the only place to

   12   remove the trustees was either here in San Diego because I

   13   have access to the accounts here in San Diego, or in

   14   Illinois.     And just to make sure there was no issue as to

   15   personal jurisdiction we chose Illinois.

   16                THE COURT:         Right.      So the removal action in New

   17   York is him as executor for the probate estate.

   18                MR.    DAIN:   That's correct.

   19                THE COURT:         All right.        And is there a proposal for

   20   a   successor there?

   21                MR.    DAIN:   I    think under the terms of the will and

   22   depending as Your Honor may recall, there were--actually,

   23   there's a will he probated.

   24                THE COURT:         Right.

   25                MR.    DAIN:   And t h e r e ' s a    will he d i d n ' t .
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 41 of 46 PageID #:854




                                                                           30




    1                THE COURT:      And there was probably more than one.

    2                MR. DAIN:      But given the circumstances, it would be

    3   likely that it would be a state-appointed executor.

    4                THE COURT:      I know they have public administrators

    5   in New York.

    6               MR. DAIN:       And that's probably--you articulated it

    7   better.     That's probably the term.

    8                THE COURT:      Okay.   All right.   All right.     Well,

    9   that will be this Court's orders.            Is there anything else?

   10               MR. DAIN:       Just a request since I'm the one that

   11   would be doing this.         As soon as the--would it be the Court's

   12   order that as soon as the freezes are released by the

   13   Illinois court based on these judgments, that I don't need

   14   any further authorization from this Court then to issue

   15   checks?

   16                THE   COURT:    Correct.

   17                MR. DAIN:      Or issue payments?

   18                THE COURT:      Correct.


   19                MR. DAIN:      Okay.    Thank you.

   20                MS. DIPONIO:      Your Honor, does that include all

   21   payments?     Or just--

   22                THE COURT:      All payments.

   23                MS. YOUNG:      Okay.   And, Your Honor,   I have one

   24    request that in the future that Mr. Black, if we have any

   25    further hearings be present in person.
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 42 of 46 PageID #:854




       EXHIBIT D
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 43 of 46 PageID #:854




    PROBATE COURT
    CITY AND COUNTY OF DENVER, COLORADO
    City and County Building, Room 230
    1437 Bannock Street
    Denver, CO 80202
     IN THE INTERESTS OF:
                                                                                • COURT USE ONLYA

    JOANNE BLACK,

    Protected Person.

    Lisa DiPonio, #27707                                                        Case Number;
    Court Appointed Counsel for Protected Person
    DiPonio & DiPonio, LLC                                                      12PR1772
    7931 S. Broadway, #348
    Littleton, CO 80122
    (303) 955-2080
    diponiolawfirm@comcast.net
     FORTHWITH MOTION FOR AN ORDER AUTHORIZING WITHDRAWAL OF FUNDS
     FROM THE SUPPLEMENTAL NEEDS TRUST TO RETAIN COUNSEL IN ILLINOIS
       TO SET ASIDE FRAUDULENT JUDGMENTS, REMOVE BERNARD BLACK AND
      SAUMEL BLACK AS TRUSTEES AND TO PURSUE COLLECTION ACTIONS ON
     BEHALF OF JOANNE BLACK'S CONSERVATORSHIP ESTATE, SUPPLEMENTAL
                                     NEEDS TRUST AND THE 2013 TRUST

          NOW COMES Lisa DiPonio, Esq. #27707, Court Appointed Counsel ("Counsel")
  for the Protected Person, Joanne Black, and files this Forthwith Motion for an Order
  Authorizing Withdrawal of Funds from Joanne Black's Supplemental Needs Trust
  ("SNT") to Retain Counsel in Illinois to Set Aside Fraudulent Judgments, Remove
  Bernard Black and Samuel Black as Trustees and to Pursue Collection Actions on
  Behalf of Joanne Black's Conservatorship Estate, the SNT and 2013 Trust. In support
  thereof. Counsel states as follows;

          1.    On November 3, 2017, following a Forthwith Motion for Injunction filed by
  the Guardian Ad Litem for Joanne Black in response to becoming aware Bernard Black
  had, without a prior Court Order nor notice to Anthony Dain, a Trustee of the SNT,
  removed money from the SNT and transferred it to his own Home Equity Line of Credit
  account owned by he and his wife, Kate Livtak, this Court issued an Order enjoining Mr.
  Black from removing any additional funds from the SNT and mandating he replace the
  money he illegally took back into the SNT. Additionally, this Court Ordered, "The Court
  further ORDERS it shall be advised regarding all actions that are pending regarding
  removal of Bemard Black as trustee and If none are pending, an explanation as to why
  no such actions have been Initiated."

            2.        Counsel, as well as those working on behaif of Ms. Black including
  Anthony Dain as Trustee of the SNT and Jeanette Goodwin, Conservator, has been in
  contact with attorneys at the firm Gould and Ratner^ in Chicago, Illinois who the parties

  ^ Gould and Ratnersuccessfully representedand defendedJoanne Black in a previous action wherein Ms. Black was
  being sued by Bernard Black and Samuel Black in the DistrictCourt for the Northern Districtof Illinois claiming Ms. Black
  was attempting to prohibit Misters Black from exercising their duties and rights as Trustees of the Issue Trust.
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 44 of 46 PageID #:854




  representing Ms. Black would like to formally retain^ to pursue various legal actions in
  Illinois. These will include, but not be limited to, initiation of an action to remove Bernard
  Black and Samuel Black as Trustees of the SNT, which is of this Court's concern as
  referenced in the Order of November 3, 2017. Moreover, Gould and Ratner will pursue
  setting aside fraudulent judgments against the SNT and 2013 Trust; and, assert and
  litigate other claims and defenses on behalf of the Conservatorship, the SNT and 2013
  Trust against Bernard Black, Samuel Black, Kate Livtak and Olga Dal (whom is believed
  to be Kate Livtak's cousin).

         The aforementioned individuals engaged in activity and/or obtained judgments
  which were purposefully executed in an effort to prevent Ms. Black from collecting on the
  judgment rendered by this Court in September, 2015. Moreover, these individuals
  executed a plan, in opposition to this Court's Orders, to pay Mr. Black's attorneys' fees
  from Ms. Black's assets. Following failed attempts to obtain Orders from this Court to
  withdraw funds from the Trusts to pay his legal professionals^, promissory notes were
  issued by Bernard Black to Kate Livtak and Olga Dal for loans purportedly given to him
  to pay his various attorneys. Mr. Black defaulted on these promissory notes which
  resulted in fraudulent judgments obtained in favor of Ms. Litvak and Ms. Dal against the
  SNT and 2013 Trust.'^ These judgments were part of a scheme to divert money from the
  Trusts in order to pay for Bernard Black's attorneys; and, consequently, the judgments
  must be vacated.


            3.        Mr. Black is a resident of Illinois. The tactics outlined above were carried
  out in the State of Illinois. Mr. Black is an employed faculty member of the Northwestern
  University Pritzker School of Law located in Illinois from which he is paid his salary. He
  also owns his home and property in Illinois. His wages, property and bank accounts
  located in Illinois are assets from which Ms. Black may be recompensed for Bernard
  Black's breaches of fiduciary duties acting as Conservator and Trustee.

          4.     Mr. Dain requires an Order from this Court to withdraw funds from the
  SNT to pay the retainer fee, in addition to paying legal fees and costs on an ongoing
  basis. Currently, Bernard Black and Samuel Black are acting as controlling Trustees of
  the SNT. Obviously, they will not agree to use SNT funds to protect Ms. Black's
  interests from their continuous attempts and actions derogating the legal process,
  including Orders from this Court and elsewhere. Consequently, Counsel believes
  conferral with Mr. Black's attorneys in Colorado will be futile as they have consistently
  objected to any requests made on behalf of Ms. Black to withdraw funds from the SNT to
  pay for her legal representation.

            5.        Moreover, Ms. Black has no other resources apart from the funds in the
  SNT to pay for her needed representation in Illinois. Ms. Black is in need of SNT funds
  immediately so her interests may be protected.

            WHEREFORE, for the reasons stated herein. Counsel respectfully requests the
  Court grant this Forthwith Motion, and issue an Order allowing Anthony Dain, as Trusted

  ^ Inanticipation ofttie Courtgranting ttiis Motion, attorneys RobertCarson and SteptianiePetersmarck at Gould and
  Ratner tiave commenced work in these matters due to filing deadlines associated with having the judgments outlined
  herein vacated.
  ' Chase Bank placed a freeze on the funds Inthe SNT and 2013 Trust thereby preventing Mr. Black or any of the
  Trustees from withdrawing funds absent a Court Order.
  * All this had occurred \without any notice given to Anthony Dain as Trustee.
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 45 of 46 PageID #:854




  of the SNT, to withdraw funds in order to retain counsel in Illinois, and to pay ongoing
  fees and costs for their representation of Ms. Black's Conservatorship, SNT and 2013
  Trust.

           Respectfully submitted this S"" day of December, 2017.


                                        Is/ Lisa DiPonio. #27707
                                        Court Appointed Counsel for Joanne Black
Case: 1:18-cv-03447 Document #: 85 Filed: 08/29/19 Page 46 of 46 PageID #:854




                               CERTIFICATE OF SERVICE


         I hereby certify that on this 5th day of December, 2017, I have electronically
  mailed, emailed or placed a true and correct copy of this FORTHWITH MOTION FOR
  AN ORDER AUTHORIZING WITHDRAWAL OF FUNDS FROM THE SUPPLEMENTAL
  NEEDS TRUST TO RETAIN COUNSEL IN ILLINOIS TO SET ASIDE FRAUDULENT
  JUDGMENTS, REMOVE BERNARD BLACK AND SAUMEL BLACK AS TRUSTEES
  AND TO PURSUE COLLECTION ACTIONS ON BEHALF OF JOANNE BLACK'S
  CONSERVATORSHIP ESTATE, SUPPLEMENTAL NEEDS TRUST AND THE 2013
  TRUST in the U.S. mail, first-class postage pre-paid, and properly addressed or by email
  to the following:

  Jeanette Goodwin                              Bernard Black
  P.O. Box 200850                              c/o Shannon Wells Stevenson, Esq.
  Denver, CO 80220                             Paul D. Swanson, Esq.
  Anthony Dain, Esq.                            Davis Graham & Stubbs, LLP
  13272 Capstone Drive                          1550 17th Street, Suite 500
  San Diego, OA 92130                           Denver, CO 80202

  Anthony Dain, Esq.                            Rebecca Klock Schroer, Esq.
  13272 Capstone Drive                          Christina Gomez, Esq.
  San Diego, OA 92130                           Matthew S. Skotak, Esq.
                                                Holland & Hart LLP
                                                555 Seventeenth Street, Suite 3200
                                                Denver, Colorado 80202

  Gail Y. Young, Esq.                           Cherie Wrigley
  Guardian ad Litem                             1946 Roadrunner Ave.
  Young and Zen, LLC                            Thousand Oaks, OA 91320
  P.O. Box 307
  Littleton, CO 80160

  Ira W. Salzman, Esq.                          Robert A. Carson, Esq.
  Goldfarb, Abrandt, Salzman & Kutzin, LLP      Stephanie A. Petersmarck, Esq.
  350 Fifth Avenue, Ste 4310                    Gould and Ratner
  New York, NY 10118                            222 North Lasalle Street
                                                Suite 800
                                                Chicago, IL 60601




                                                                    /s/ Lisa DiPonio. E
